BUSSEY, Judge,
dissenting:
I must dissent to the reversal of appellant’s convictions. In the instant case the investigatory stop was based upon Mr. Smith’s observation that a strange vehicle was traveling up and down a rural highway with its headlights off, parking in the parking lot of a closed business next to his house, and then leaving the parking lot with its lights off. When Deputy Morgan stopped a vehicle, matching the description Mr. Smith called in, one-quarter to one-half of a mile from the club, he observed several cases of beer in the back of the vehicle in plain view as well as frozen catfish and frozen hot links.
In Atterberry v. State, 726 P.2d 898 (Okl.Cr.1986), the defendant was stopped by a police officer after a female jogger reported that he had been following her in his pickup truck and staring at her. When the defendant was stopped, the officer observed him drop a white package to the ground, which was later determined to be a narcotic. In Atterberry, this Court held that the trial court properly overruled the defendant’s motion to suppress and stated that, “A police officer has a right and a duty to investigate unusual or suspicious circumstances.” Id. at 899. This is a duty which arises out of the central rule of the police in the prevention and detection of crime. Terry v. Ohio, 392 U.S. 1, 22, 88 S.Ct. 1868, 1880-81, 20 L.Ed.2d 889, 906 (1968). In accordance with this duty, “a police officer may in appropriate circum*920stances and m an appropriate manner approach a person for purposes of investigating possibly criminal behavior even though there is no probable cause to make an arrest.” (Emphasis Added) Id.
Based upon Atterberry and Terry, I am of the opinion that the Deputy had both a right and duty to conduct a brief investigatory stop to investigate the possible criminal behavior, and that when he observed the cases of beer and food in plain view in back of the vehicle, he had probable cause to arrest the appellants. I would affirm the judgments and sentences.